DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	This communication is in response to applicant’s filing dated 07/03/2020. Claims 1-9 are currently pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority for Application No. CN201910935612.2, filed on 09/29/2019.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 10/15/2020 has been considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a power unit, decontamination unit, a positioning system comprising a positioner configured to, an environment perception system, in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In particular, the recitations “a power unit, decontamination unit, a positioning system comprising a positioner configured to, an environment perception system” Examiner is unable to find the corresponding structure in the specification for the recitations above. Applicant’s specification is silent to the corresponding structure for the limitations discussed above. Therefore, the claim is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In particular, the recitations “a power unit, decontamination unit, a positioning system comprising a positioner configured to, an environment perception system” Examiner is unable to find the corresponding structure in the specification for the recitations above. It is unclear what structure corresponds to each of the unit and system discussed above. Therefore, the claim is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ballou, US 20150277442A1, in view of Zheng JuanJuan, CN108082403A, hereinafter referred to as Ballou and Zheng, respectively.
Regarding claim 1, Ballou discloses an aerodynamic aquatic weed removal and decontamination device, comprising a boat body and a shore-based device for remotely controlling the boat body, wherein the boat body comprises: 
a power unit comprising an engine, a propeller connected to the engine, and a rudder servo motor configured to control a heading of the boat body (The vehicle includes a propulsion system configured to impart a propulsive force to the vehicle – See at least ¶10. A steering system for example a rudder or jet nozzle or the like, is coupled to the aquatic surface vehicle and is configured to impart a change in the direction of travel of the vehicle – See at least ¶22. Examiner notes figure 3 shows an unmanned aquatic vehicle which includes a propulsion system to move the vehicle in a desired direction which includes an engine); 
a positioning system comprising a positioner configured to obtain real-time location information and heading information of the boat body (An onboard navigation system is configured to detect the location, direction, and motion of the vehicle using appropriate onboard sensors such as a GPS receiver, heading sensor, current sensor, and an inertial navigation system – See at least ¶22. Controlling the unmanned aquatic surface vehicle in real-time – See at least ¶35); 
an environment perception system comprising a wind sensor configured to obtain a wind direction in which the boat body is located and a visual sensor configured to detect a dynamic obstacle in front of the boat body (Sensors of the boat include gusting wind information, i.e. wind direction and visual impairment of the boat – See at least ¶20); and 
a shipborne controller configured to control a navigation state of the boat body (The command vessel may be a cruise ship, cargo ship, military vessel, other large waterborne vessel or the like. The command vessel is shown navigating in a waterway. As used herein, the term waterway refers to any body of water capable of being navigated by the command vessel or the unmanned aquatic surface vehicle – See at least ¶20).
Ballou fails to explicitly disclose a weed removal and decontamination unit comprising a mesh conveyor, wherein: the weed removal and decontamination unit is disposed at a front end of the boat body; one end of the mesh conveyor tilts down into water; and the other end of the mesh conveyor is provided with a mesh collection bag.
However, Zheng teaches:
a weed removal and decontamination unit comprising a mesh conveyor (Sliding up and down, a conveyor belt is mounted on the oblique side of the bracket, a dredging motor is fixedly connected to the side wall of the bracket, driving the guide plate and the decontamination plate to rotate and a weeding motor is fixedly connected to the bottom of the machine, and the active shaft is fixedly connected to the shaft extension end of the weeding motor – See at least page 4, paragraph 2, lines 39-45); 
wherein: the weed removal and decontamination unit is disposed at a front end of the boat body (Driving the guide plate and the decontamination plate to rotate and a weeding motor is fixedly connected to the bottom of the machine, and the active shaft is fixedly connected to the shaft extension end, i.e. front end, of the weeding motor – See at least page 4, paragraph 2, lines 39-45); and 
one end of the mesh conveyor tilts down into water; and the other end of the mesh conveyor is provided with a mesh collection bag (According to the water depth adjustment depth of the left end of the conveyor belt projecting into the water, the bow portion of the hull is hinged with a guide plate, the right end of the guide plate is fixedly connected with the cleaning plate and the cleaning plate – See at least page 4, paragraph 2, lines 30-40).
Ballou discloses remote vehicles operable to provide information relating to navigation and hazard avoidance for a boat. Zheng teaches a river dredging vessel which is convenient for clearing water plants and navigating a vessel.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ballou and include the feature of a weed removal and decontamination unit comprising a mesh conveyor, wherein: the weed removal and decontamination unit is disposed at a front end of the boat body; one end of the mesh conveyor tilts down into water; and the other end of the mesh conveyor is provided with a mesh collection bag, as taught by Zheng, to provide a boat vessel that is convenient for cleaning up aquatic weeds (See at least page 2, Summary of Invention, lines 1-3).

Regarding claim 2, Ballou fails to explicitly disclose wherein: the mesh conveyor is mounted at the front end of the boat body by a bracket; the bracket comprises a portal frame and at least one support column;16PATENT Attorney Docket No.: 011755a driving rotating shaft for driving the mesh conveyor to run is disposed on top of the portal frame; a driven rotating shaft is disposed on the other end of the mesh conveyor; and the at least one support column is obliquely fixed between the boat body and the mesh conveyor.
However, Zheng teaches:
wherein: the mesh conveyor is mounted at the front end of the boat body by a bracket (Driving the guide plate and the decontamination plate to rotate and a weeding motor is fixedly connected to the bottom of the machine, and the active shaft is fixedly connected to the shaft extension end, i.e. front end, of the weeding motor – See at least page 4, paragraph 2, lines 39-45); 
the bracket comprises a portal frame and at least one support column (A bracket is embedded between the slide rail and the vertical edge of the bracket. A conveyor belt is mounted on the oblique edge of the bracket. A dredge motor is fixedly connected to the side wall of the bracket - See at least page 4, paragraph 2, lines 39-45); 16PATENT Attorney Docket No.: 011755 
a driving rotating shaft for driving the mesh conveyor to run is disposed on top of the portal frame (Sliding up and down, a conveyor belt is mounted on the oblique side of the bracket. The fixed board is fixedly connected. There is a curved plate, a reciprocating motor is fixedly connected on both sides of the hull, a gear is fixedly connected to a shaft extension – See at least page 2, paragraph 3, lines 1-10); 
a driven rotating shaft is disposed on the other end of the mesh conveyor (The fixed board is fixedly connected. There is a curved plate, a reciprocating motor is fixedly connected on both sides of the hull, a gear is fixedly connected to a shaft extension – See at least page 2, paragraph 3, lines 1-10); and 
the at least one support column is obliquely fixed between the boat body and the mesh conveyor (The tail of the hull is fixedly connected with slide rails, and the slide rails are distributed on both sides of the hull. A bracket is embedded between the slide rail and the vertical edge of the bracket. A conveyor belt is mounted on the oblique edge of the bracket - See at least page 2, paragraph 3, lines 1-10).
Ballou discloses remote vehicles operable to provide information relating to navigation and hazard avoidance for a boat. Zheng teaches a river dredging vessel which is convenient for clearing water plants and navigating a vessel.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ballou and include the feature of a driving rotating shaft for driving the mesh conveyor to run is disposed on top of the portal frame; a driven rotating shaft is disposed on the other end of the mesh conveyor; and the at least one support column is obliquely fixed between the boat body and the mesh conveyor, as taught by Zheng, to provide a boat vessel that is convenient for cleaning up aquatic weeds (See at least page 2, Summary of Invention, lines 1-3).

Regarding claim 3, Ballou fails to explicitly disclose wherein: the at least one support column comprises two support columns; and each one of the two support columns is disposed on each end of the mesh conveyor.
However, Zheng teaches the at least one support column comprises two support columns; and each one of the two support columns is disposed on each end of the mesh conveyor (The tail of the hull is fixedly connected with slide rails, and the slide rails are distributed on both sides of the hull. A bracket is embedded between the slide rail and the vertical edge of the bracket. A conveyor belt is mounted on the oblique edge of the bracket - See at least page 2, paragraph 3, lines 1-10. A bracket is embedded between the slide rail and the vertical edge of the bracket. A conveyor belt is mounted on the oblique edge of the bracket. A dredge motor is fixedly connected to the side wall of the bracket - See at least page 4, paragraph 2, lines 39-45).
Ballou discloses remote vehicles operable to provide information relating to navigation and hazard avoidance for a boat. Zheng teaches a river dredging vessel which is convenient for clearing water plants and navigating a vessel.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ballou and include the feature of the at least one support column comprises two support columns; and each one of the two support columns is disposed on each end of the mesh conveyor, as taught by Zheng, to provide a boat vessel that is convenient for cleaning up aquatic weeds (See at least page 2, Summary of Invention, lines 1-3).

Regarding claim 4, Ballou fails to explicitly disclose wherein the mesh collection bag is disposed below the portal frame.
However, Zheng teaches wherein the mesh collection bag is disposed below the portal frame (A bracket is embedded between the slide rail and the vertical edge of the bracket. A conveyor belt is mounted on the oblique edge of the bracket - See at least page 2, paragraph 3, lines 1-10).
Ballou discloses remote vehicles operable to provide information relating to navigation and hazard avoidance for a boat. Zheng teaches a river dredging vessel which is convenient for clearing water plants and navigating a vessel.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ballou and include the feature of wherein the mesh collection bag is disposed below the portal frame, as taught by Zheng, to provide a boat vessel that is convenient for cleaning up aquatic weeds (See at least page 2, Summary of Invention, lines 1-3).

Regarding claim 5, Ballou discloses wherein the shore-based device comprises: a wireless emergency brake configured to cooperate with a wireless emergency brake receiver disposed on the boat body and to shut down the engine; and a remote controller configured to cooperate with a remote-control receiver disposed on the boat body and to achieve manual remote-control of the boat body (if the detected hazard meets or exceeds a predefined condition or threshold value, the unmanned aquatic surface vehicle may transmit a warning, or alert signal, i.e. emergency brake, to the command vessel. The warning signal may be included with the hazard data, or transmitted in a separate communication to the command vessel, which may ultimately initiate a visual or audible warning at alert system to alert an operator of the command vessel that an evasive maneuver should be performed to avoid the hazard- See at least ¶27. There are three general modes of operation for the unmanned aquatic surface vehicle, including autonomous mode, supervisory control mode and manual control mode – See at least ¶32).

Regarding claim 6, Ballou discloses wherein a magnetic sensor configured to detect a rotation speed of the engine is mounted on the engine (Boat containing an engine – See at least ¶8. The vehicle includes a propulsion system configured to impart a propulsive force to the vehicle – See at least ¶10. An onboard navigation system is configured to detect the location, direction, and speed of the vehicle using appropriate onboard sensors – See at least ¶22).

Allowable Subject Matter
Claims 7-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mark Harnett, US 10037701B2.	Harnett discloses a collision prevention and safety systems that can steer a watercraft around a hazard. Additionally, the determination of when a hazard is within a project path and necessitates the watercraft to be stopped can be based on many different factors (e.g., distance to the hazard, depth of the hazard, velocity of the watercraft, etc).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD M KAZIMI whose telephone number is (571)272-3436. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.M.K./Examiner, Art Unit 3662   

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662